Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “means for receiving input medical images”; “means for computing a plurality of metrics … “; and “means for clustering the input medical images …”, in claim 8;
-- “means for performing unsupervised hierarchical clustering … “, in claim 9;
-- “means for computing the distance …”; “means for computing an initial distance … “; and “means for averaging the initial distances … “, in claim 10;
-- “means for receiving an input medical image … “; “means for segmenting the lungs … “; “means for generating a probability map … “; and “means for determining a classification of the input medical image … “, in claim 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of copending Application No. 17/305,631, (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Instant Application
Copending Application No. 17/305,631
1. A computer implemented method, comprising: 

receiving input medical images; 

computing a plurality of metrics for a disease for each of the input medical images; and 

clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images, the plurality of clusters comprising: 

a cluster of one or more of the input medical images associated with the disease, and 

one or more clusters of one or more of the input medical images not associated with the disease.

1. A computer implemented method, comprising: 

receiving input medical images; 

computing a plurality of metrics for disease for each of the input medical images; and 

clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images, the plurality of clusters comprising: 

a cluster of one or more of the input medical images associated with the disease, and 

one or more clusters of one or more of the input medical images not associated with the disease.
2. The computer implemented method of claim 1, wherein clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images comprises: performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images.

2. The computer implemented method of claim 1, wherein clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images comprises: performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images.

3. The computer implemented method of claim 2, further comprising computing the distance between each pair of images in the input medical images by: computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images; and averaging the initial distances between the same metrics for each respective pair of images.

3. The computer implemented method of claim 2, further comprising computing the distance between each pair of images in the input medical images by: computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images; and averaging the initial distances between the same metrics for each respective pair of images.

4. The computer implemented method of claim 1, wherein clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images comprises: performing a supervised classification using a random forest classifier and a logistic regression classifier.

4. The computer implemented method of claim 1, wherein clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images comprises: performing a supervised classification using a random forest classifier and a logistic regression classifier.

5. The computer implemented method of claim 1, further comprising: selecting the one or more of the plurality of metrics that most discriminate medical images associated with the disease from medical images not associated with the disease.

5. The computer implemented method of claim 1, further comprising: selecting the one or more of the plurality of metrics that most discriminate medical images associated with the disease from medical images not associated with the disease.

6. The computer implemented method of claim 1, wherein the plurality of metrics for the disease represent the distribution, location, and extent of the disease.

6. The computer implemented method of claim 1, wherein the plurality of metrics for the disease represent the distribution, location, and extent of the disease.

7. The computer implemented method of claim 1, wherein the disease is COVID-19 (coronavirus disease 2019).

7. The computer implemented method of claim 1, wherein the disease is COVID-19 (coronavirus disease 2019).

8. An apparatus comprising: means for receiving input medical images; means for computing a plurality of metrics for a disease for each of the input medical images; and means for clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images, the plurality of clusters comprising: a cluster of one or more of the input medical images associated with the disease, and one or more clusters of one or more of the input medical images not associated with the disease.

8. An apparatus comprising: means for receiving input medical images; means for computing a plurality of metrics for a disease for each of the input medical images; and means for clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images, the plurality of clusters comprising: a cluster of one or more of the input medical images associated with the disease, and one or more clusters of one or more of the input medical images not associated with the disease.

9. The apparatus of claim 8, wherein the means for clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images comprises: means for performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images.

9. The apparatus of claim 8, wherein the means for clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images comprises: means for performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images.

10. The apparatus of claim 9, further comprising means for computing the distance between each pair of images in the input medical images by: means for computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images; and means for averaging the initial distances between the same metrics for each respective pair of images.

10. The apparatus of claim 9, further comprising means for computing the distance between each pair of images in the input medical images by: means for computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images; and means for averaging the initial distances between the same metrics for each respective pair of images.

11. A non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations comprising: receiving input medical images; computing a plurality of metrics for a disease for each of the input medical images; and clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images, the plurality of clusters comprising: a cluster of one or more of the input medical images associated with the disease, and one or more clusters of one or more of the input medical images not associated with the disease.

11. A non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations comprising: receiving input medical images; computing a plurality of metrics for a disease for each of the input medical images; and clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images, the plurality of clusters comprising: a cluster of one or more of the input medical images associated with the disease, and one or more clusters of one or more of the input medical images not associated with the disease.

12. The non-transitory computer readable medium of claim 11, wherein clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images comprises: performing a supervised classification using a random forest classifier and a logistic regression classifier.

12. The non-transitory computer readable medium of claim 11, wherein clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images comprises: performing a supervised classification using a random forest classifier and a logistic regression classifier.

13. The non-transitory computer readable medium of claim 11, the operations further comprising: selecting the one or more of the plurality of metrics that most discriminate medical images associated with the disease from medical images not associated with the disease.

13. The non-transitory computer readable medium of claim 11, the operations further comprising: selecting the one or more of the plurality of metrics that most discriminate medical images associated with the disease from medical images not associated with the disease.

14. The non-transitory computer readable medium of claim 11, wherein the plurality of metrics for the disease represent the distribution, location, and extent of the disease.

14. The non-transitory computer readable medium of claim 11, wherein the plurality of metrics for the disease represent the distribution, location, and extent of the disease.

15. The non-transitory computer readable medium of claim 11, wherein the disease is COVID-19 (coronavirus disease 2019).

15. The non-transitory computer readable medium of claim 11, wherein the disease is COVID-19 (coronavirus disease 2019).

16. A computer implemented method comprising: receiving an input medical image of lungs of a patient; segmenting the lungs from the input medical image; generating a probability map for abnormality patterns associated with a disease from the input medical image; and determining a classification of the input medical image based on the segmented lungs and the probability map, the classification representing whether the input medical image is associated with the disease.

16. A computer implemented method comprising: receiving an input medical image of lungs of a patient; segmenting the lungs from the input medical image; generating a probability map for abnormality patterns associated with a disease from the input medical image; and determining a classification of the input medical image based on the segmented lungs and the probability map, the classification representing whether the input medical image is associated with the disease.

17. The computer implemented method of claim 16, wherein the disease is COVID-19 (coronavirus disease 2019) and the abnormality patterns associated with COVID-19 comprise opacities of one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern.

17. The computer implemented method of claim 16, wherein the disease is COVID-19 (coronavirus disease 2019) and the abnormality patterns associated with COVID-19 comprise opacities of one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern.

18. The computer implemented method of claim 16, wherein the classification of the input medical image is an indication that the input medical image is associated with the disease or an indication that the input medical image is not associated with the disease.

18. The computer implemented method of claim 16, wherein the classification of the input medical image is an indication that the input medical image is associated with the disease or an indication that the input medical image is not associated with the disease.

19. As apparatus comprising: means for receiving an input medical image of lungs of a patient; means for segmenting the lungs from the input medical image; means for generating a probability map for abnormality patterns associated with a disease from the input medical image; and means for determining a classification of the input medical image based on the segmented lungs and the probability map, the classification representing whether the input medical image is associated with the disease.

19. As apparatus comprising: means for receiving an input medical image of lungs of a patient; means for segmenting the lungs from the input medical image; means for generating a probability map for abnormality patterns associated with a disease from the input medical image; and means for determining a classification of the input medical image based on the segmented lungs and the probability map, the classification representing whether the input medical image is associated with the disease.

20. The apparatus of claim 19, wherein the disease is COVID-19 (coronavirus disease 2019) and the abnormality patterns associated with COVID-19 comprise opacities of one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern.

20. The apparatus of claim 19, wherein the disease is COVID-19 (coronavirus disease 2019) and the abnormality patterns associated with COVID-19 comprise opacities of one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern.

21. The apparatus of claim 19, wherein the classification of the input medical image is an indication that the input medical image is associated with the disease or an indication that the input medical image is not associated with the disease.

21. The apparatus of claim 19, wherein the classification of the input medical image is an indication that the input medical image is associated with the disease or an indication that the input medical image is not associated with the disease.

22. A non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations comprising: receiving an input medical image of lungs of a patient; segmenting the lungs from the input medical image; generating a probability map for abnormality patterns associated with a disease from the input medical image; and determining a classification of the input medical image based on the segmented lungs and the probability map, the classification representing whether the input medical image is associated with the disease.

22. A non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations comprising: receiving an input medical image of lungs of a patient; segmenting the lungs from the input medical image; generating a probability map for abnormality patterns associated with a disease from the input medical image; and determining a classification of the input medical image based on the segmented lungs and the probability map, the classification representing whether the input medical image is associated with the disease.

23. The non-transitory computer readable medium of claim 22, wherein the disease is COVID-19 (coronavirus disease 2019) and the abnormality patterns associated with COVID-19 comprise opacities of one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern.

23. The non-transitory computer readable medium of claim 22, wherein the disease is COVID-19 (coronavirus disease 2019) and the abnormality patterns associated with COVID-19 comprise opacities of one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern
24. The non-transitory computer readable medium of claim 22, wherein the classification of the input medical image is an indication that the input medical image is associated with the disease or an indication that the input medical image is not associated with the disease.

24. The non-transitory computer readable medium of claim 22, wherein the classification of the input medical image is an indication that the input medical image is associated with the disease or an indication that the input medical image is not associated with the disease.












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al, (“CT radiomics can help screen the coronavirus disease 2019 (COVID-19): a preliminary study”, Springer, Vol. 63, no. 7, April 15, 2020, Pages 1-8)

In regards to claim 1, Fang et al discloses a computer implemented method, comprising: 
receiving input medical images, (section 2.2., retrieving CT images from the picture archiving and communication system (PACS));
computing a plurality of metrics for a disease for each of the input medical images, (see at least: Table 2, “Group”, radiomic features, “plurality of metrics”); and 
clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics, (section 2.5, the unsupervised clustering is implemented on the radiomic features, [i.e., clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics]. Further, section 3.2, In the consensus clustering step, 17 distinct clusters are obtained respectively (Figure 2)), to classify the input medical images, (see at least: section 3.3, and Figs. 3a, 3b); the plurality of clusters comprising: 
a cluster of one or more of the input medical images associated with the disease, and one or more clusters of one or more of the input medical images not associated with the disease, (see at least: section 3.3, and Figs. 3a, 3b, and section 4, “conclusion”, many radiomic features from the pneumonia are highly associated with the infection of COVID-19, and the model based on these features could well discriminate COVlD-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., implicitly distinguishing the  clusters implemented on the radiomic features into a cluster of one or more of the input medical images associated with the disease, “COVID-19 pneumonia”, and one or more clusters of one or more of the input medical images not associated with the disease, “other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia”]).

In regards to claim 5, Fang et al further discloses selecting the one or more of the plurality of metrics that most discriminate medical images associated with the disease from medical images not associated with the disease, (see at least: Figs. 3a, 3b, and section 4, In addition, the model based on these radiomic features, “plurality of metrics”, could well discriminate COVlD-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia).

In regards to claim 7, Fang further discloses wherein the disease is COVID-
19 (coronavirus disease 2019), (see at least: Abstract, Coronavirus disease 2019 (COVID-19).

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a non-transitory computer readable medium storing computer program instruction(s), the computer program instructions when executed by a processor cause the processor to perform operations”. However, Fang discloses the “non-transitory computer readable medium storing computer program instruction(s), the computer program instructions when executed by a processor cause the processor to perform operations”, (see at least: section 2.3, “feature extraction algorithms”)

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 5. As such, claim 13 is in rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 7. As such, claim 15 is in rejected for at least similar rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al, (US-PGPUB 2020/0085382) in view of Apte et al, (US-PGPUB 2019/0050534)
Fang discloses the limitations of claim 1.
Fang does not expressly disclose the performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images
However, Apte et al discloses performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images, (Par. 0102, identifying groups (e.g., clusters), which can include performing unsupervised hierarchical clustering, where inputs can include the matrix of pairwise scaled correlations (co−r.sub.12=r.sub.12h.sub.1.sup.2h.sub.2.sup.2); calculating a distance matrix through a Spearman correlation among the rows to estimate their distances; and using the distance matrix as an input for the hierarchical clustering, [i.e., unsupervised hierarchical clustering based on a distance between each pair matrix]).
Fang and Apte et al are combinable because they are both concerned with disease evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Fang, to apply the unsupervised hierarchical clustering based pairwise matrix distance, as though by Apte et al, to the Fang’s CT medical images, in order to characterizing, monitoring, diagnosing, and/or intervening in one or more disease-related health conditions, (Apte et al, Par. 0004).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fang and Apte, as applied to claim 2, and further in view of Kley, (US Patent 7,196,328)
The combine teaching Fang and Apte as whole discloses the limitations of the claim 2.
The combine teaching Fang and Apte as whole does not expressly disclose computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images; and averaging the initial distances between the same metrics for each respective pair of images.
Kley discloses computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images, (see at least: col. 14, lines 44-47, “an initial distance metric is determined”); and averaging the initial distances between the same metrics for each respective pair of images, (see at least: col. 15, lines 1-2, “the nine distance values are then averaged to arrive at an initial distance metric for the reference position”).
Fang and Apte and Kley are combinable because they are both concerned with processing images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Fang and Apte, to apply the method of determining the initial distance, and averaging the distances values, as though by Kley, in order to arrive at an initial distance metric, (Kley, col. 15, lines 1-2)

Claims 4, 6, 8, 12, 14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al, (“CT radiomics can help screen the coronavirus disease 2019 (COVID-19): a preliminary study”, Springer, Vol. 63, no. 7, April 15, 2020, Pages 1-8) in view of Taerum et al, (US-PGPUB 2020/0085382)

In regards to claim 4, Fang et al discloses the limitations of claim 1.
Fang et al does not expressly disclose wherein clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images comprises: performing a supervised classification using a random forest classifier and a logistic regression classifier
However, Taerum discloses the performing a supervised classification using a random forest classifier and a logistic regression classifier, (see at least: Par. 0320, the CNN model is regression model, “supervised classification using a logistic regression classifier”. Further, Par. 0323, classification algorithm  may be a “random forest”).
Fang et al and Taerum are combinable because they are both concern with disease-based CT images evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Fang et al, to use regressor model, and random forest, as though by Taerum, in order to predict a similarity metric between the query lesion and each lesion or a subset of lesions in the CBIR database 2912, (Taerum, Par. 0320).

In regards to claim 6, Fang et al discloses the limitations of claim 1.
Furthermore, Fang et al discloses wherein the plurality of metrics for the disease represent the distribution, and extent of the disease, (see at least: section 3.3, and Fig. 3, distributions of the radiomic signature scores and pneumonias types in the training set and test set, [i.e., the radiomic signature scores, “plurality of metrics”, for the disease represent the distribution]. Further, section 4, “the model based on these features could well discriminate COVID-19 pneumonia from other pneumonias such as flu Pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., the plurality of metrics for the disease represent an extent of the disease]).
Fang et al does not expressly disclose wherein the plurality of metrics for the disease represent the location.
However, Taerum et al discloses wherein the plurality of metrics for the disease represent the location, (see at least: Par. 0300,  perform the training in a supervised manner using both lesion images and ground truth labels, to generate location of the lesion within the body, “location”).
Fang et al and Taerum are combinable because they are both concern with disease-based CT images evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Fang et al, to perform the training in a supervised manner using both lesion images and ground truth labels, as though by Taerum, in order to generate the location of lesion within the body, (Taerum, Par. 0300)
Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in rejected for at least similar rational.
Fang et al does not expressly disclose an apparatus.
However, Taerum et al discloses a machine learning system, (see at least: Par. 0023, “apparatus”).
Fang et al and Taerum are combinable because they are both concern with disease-based CT images evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Fang et al, to use the machine learning system, in order to classify the entire input anatomical structure as containing a lesion candidate, (Taerum, Par. 0023)

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 4. As such, claim 12 is in rejected for at least similar rational.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 6. As such, claim 14 is in rejected for at least similar rational.

In regards to claim 16, Fang et al discloses a computer implemented method comprising: 
receiving an input medical image of lungs of a patient, (section 2.2., Chest CT examinations are performed for patients, and images an, photographed at lung);
segmenting the lungs from the input medical image, (see at least: section 2.2, the 2-dirnensional region of interest (ROI) covering the entire lesion area is segmented); 
generating a Radiomic heatmap for abnormality patterns associated with a disease from the input medical image, (see at least: Fig. 1, generating Radiomic heatmap. Further, section 3.2, significant differences of radiomic expression between the two groups are revealed in the radiomic heatmap (Fig. 1), indicating intrinsic relations between CT phenotype of lesion and the phenotype type), [i.e., Radiomic heatmap implicitly indicates the abnormality patterns associated with a disease from the input medical image); and 
determining a classification of the input medical image based on the segmented lungs and the Radiomic heatmap, (see section 4, “conclusion”, the model based on these features could well discriminate COVID-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., discriminate COVID-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia is implicitly based on the segmented 2-dirnensional region of interest (ROI) covering the entire lesion area at section 2.2, and the generated Radiomic heatmap of Fig. 1]);
the classification representing whether the input medical image is associated with the disease, (see at least: section 4, “conclusion”, discriminate COVID-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., discrimination method, “classification”, implicitly representing whether the input medical image is associated with the disease, “COVID-19”).
Fang et al does not expressly disclose generating a probability map for abnormality patterns associated with a disease from the input medical image, and determining a classification of the input medical image based on the segmented lungs and the probability map.
However, Taerum discloses generating a probability map for abnormality patterns associated with a disease from the input medical image, (see at least: Par. 0030, and 0133, generating probability maps for each image of the image data, wherein the probability of each pixel represents the probability of whether or not the pixel is part of a lesion candidate, [i.e., generating a probability map for abnormality patterns associated with a disease from the input medical image]); and determining a classification of the input medical image based on the segmented lungs and the probability map, (see at least: Par. 0133-0134,  probability maps are transformed into a label mask, wherein all pixels with a probability above 0.5 are set to “potentially cancerous” and all pixels with a probability below 0.5 are set to background at 814, [i.e., determining a classification of the input medical image based on the probability map(s), based on pixels probability that are set to “potentially cancerous” and the pixels probability that are set to background]). Further, Par. 0028, the machine learning utilizes at least one CNN to both locate and segment lesion candidates represented in the received image data; classifies malignancy or other properties of the lesion candidates, [i.e., implicitly determining a classification of the input medical image based on the segmented lungs]).
Fang et al and Taerum are combinable because they are both concern with disease-based CT images evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Fang et al, to substitute the Fang’s Radiomic heatmap, with the probability map, as though by Taerum, in order to classify the images, based on probability diseased pixels and not diseased probability pixels, (Taerum, Par. 0133).
In regards to claim 17, the combine teaching Fang et al and Taerum as whole discloses the limitations of claim 16.
Furthermore, Fang et al discloses wherein the disease is COVID-19 (coronavirus disease 2019) and the abnormality patterns associated with COVID-19 comprise opacities of one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern, (see at least: Page 2, 1st paragraph, “ground glass opacities”).

In regards to claim 18, the combine teaching Fang et al and Taerum as whole discloses the limitations of claim 16.
Furthermore, Fang et al discloses wherein the classification of the input medical image is an indication that the input medical image is associated with the disease or an indication that the input medical image is not associated with the disease, (section 4, “conclusion”, the model based on radiomic features could well discriminate COVlD-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., the classification of the input medical image is implicitly an indication that the input medical image is associated with the disease or an indication that the input medical image is not associated with the disease]).

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 16. As such, claim 19 is in rejected for at least similar rational.
The Examiner acknowledged the following additional limitation(s): “an apparatus”. However, Taerum discloses the “apparatus”, (see at least: 0023, machine learning system, “apparatus”).
Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 17. As such, claim 20 is in rejected for at least similar rational.

Regarding claim 21, claim 21 recites substantially similar limitations as set forth in claim 18. As such, claim 21 is in rejected for at least similar rational.

Regarding claim 22, claim 22 recites substantially similar limitations as set forth in claim 16. As such, claim 22 is in rejected for at least similar rational.
The Examiner acknowledged the following additional limitation(s): “a non-transitory computer readable medium storing computer program instruction(s), the computer program instructions when executed by a processor cause the processor to perform operations”. However, Fang et al discloses the “non-transitory computer readable medium storing computer program instruction(s), the computer program instructions when executed by a processor cause the processor to perform operations”, (see at least: section 2.3, “feature extraction algorithms”). 

Regarding claim 23, claim 23 recites substantially similar limitations as set forth in claim 17. As such, claim 23 is in rejected for at least similar rational.

Regarding claim 24, claim 24 recites substantially similar limitations as set forth in claim 18. As such, claim 24 is in rejected for at least similar rational.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al, and Taerum et al, as applied to claim 8 above; and further in view of Apte et al, (US-PGPUB 2019/0050534)
The combine teaching Fang et al and Taerum discloses the limitations of claim 8.
the combine teaching Fang et al and Taerum as whole does not expressly disclose the performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images
However, Apte et al discloses performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images, (Par. 0102, identifying groups (e.g., clusters), which can include performing unsupervised hierarchical clustering, where inputs can include the matrix of pairwise scaled correlations (co−r.sub.12=r.sub.12h.sub.1.sup.2h.sub.2.sup.2); calculating a distance matrix through a Spearman correlation among the rows to estimate their distances; and using the distance matrix as an input for the hierarchical clustering, [i.e., unsupervised hierarchical clustering based on a distance between each pair matrix]).
Fang et al and Taerum and Apte et al are combinable because they are both concerned with disease evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Fang et al and Taerum, to apply the unsupervised hierarchical clustering based pairwise matrix distance, as though by Apte et al, to the Fang’s CT medical images, in order to characterizing, monitoring, diagnosing, and/or intervening in one or more disease-related health conditions, (Apte et al, Par. 0004).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al, and Taerum et al, and Apte et al, as applied to claim 9 above; and further in view of Kley, (US Patent 7,196,328)
The combine teaching Fang et al and Taerum and Apte et al discloses the limitations of claim 9.
The combine teaching Fang et al and Taerum and Apte et al as whole does not expressly disclose computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images; and averaging the initial distances between the same metrics for each respective pair of images.
Kley discloses computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images, (see at least: col. 14, lines 44-47, “an initial distance metric is determined”); and averaging the initial distances between the same metrics for each respective pair of images, (see at least: col. 15, lines 1-2, “the nine distance values are then averaged to arrive at an initial distance metric for the reference position”).
Fang et al and Taerum and Apte et al and Kley are combinable because they are both concerned with processing images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Fang et al and Taerum and Apte et al, to apply the method of determining the initial distance, and averaging the distances values, as though by Kley, in order to arrive at an initial distance metric, (Kley, col. 15, lines 1-2)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            06/04/2022